Citation Nr: 1718069	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  15-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence and personality disorder to include as secondary to psychiatric disorder.

3.  Entitlement to an initial compensable disability rating for service-connected residuals of right fourth and fifth finger fracture.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to September 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD related to an in-service stressor.

2.  The preponderance of the evidence shows that an acquired psychiatric disability, other than PTSD, did not have its onset in service and is otherwise unrelated to the Veteran's active military service.

3.  The evidence of record shows that the Veteran's residuals of fourth and fifth finger fracture more closely approximates mild muscle damage of the right hand with no evidence indicating that the residuals are manifested by arthritis of the fourth and fifth finger. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016). 
2.  An acquired psychiatric disability, other than PTSD, was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

3.  Throughout the appeal period, the criteria for an initial rating of 10 percent, but no higher, for residuals of a fourth and fifth finger fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.20, 4.27, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 5003-5230, 4.73, Diagnostic Code 5307, 5309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in July 2013 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claims for PTSD and other psychiatric disorders.  
With respect to the Veteran's increased rating claim, he is appealing the initial disability rating assigned for residuals of a fourth and fifth finger fracture.  The October 2013 rating decision granted the Veteran's service connection claim for residuals of a fourth and fifth finger fracture and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the October 2013 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2016).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The claims file contains service treatment records, VA treatment records, private treatment records, VA examinations dated in September 2013, July 2015, and August 2015, Social Security Disability records, lay statements, and a transcript of the February 2017 Board hearing.

The September 2013 and August 2015 VA mental health examinations reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran. The examiners discussed the relevant evidence of record and documented the results of the evaluation. Following the above, the September 2013 examiner provided an explanation for her determination that the Veteran did not have a current diagnosis of PTSD.  The August 2015 VA examiner provided a medical opinion on whether the Veteran's current psychiatric disorders are related to active military service and included an explanation in support of such opinion.  Based on the foregoing, the Board finds the VA examinations are adequate for adjudication purposes.

Furthermore, the July 2015 examination addressed all rating criteria that are required to properly evaluate the service-connected disability.  The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  To the extent that the Veteran would argue that range of motion measurements associated with the testing of his painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that the Veteran's fourth and fifth finger disability is rated under Diagnostic Code 5230, and that additional testing to determine limitations due to painful motion are not required as 38 C.F.R. § 4.59 is not applicable to that rating code as there is no compensable evaluation provided.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  The Board finds that the combination of the Veteran's VA treatment records, his reported symptoms, and his VA examinations are an adequate basis for Board's findings in this decision.

As noted above, the Veteran has also had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Specifically, the Veteran provided relevant lay testimony in support of a higher disability rating for his service-connected residuals of fourth and fifth finger fracture and his service connection claims for PTSD and other psychiatric disorders.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim.  The Veteran has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.   Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis of Service Connection Claims

The Veteran contends that he has a psychiatric disorder to include PTSD and bipolar disorder related to active military service.  He asserts that he has a psychiatric disorder to include PTSD from being pushed into a pool as part of training and fighting with other service members in the water and being sexually assaulted during active military service. 

Establishing service connection generally requires competent evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  VA treatment records show that the Veteran does not have a current diagnosis of PTSD.  A letter dated in March 2014 from the Veteran's VA psychiatrist shows that the Veteran current diagnoses include unspecified bipolar disorder, bipolar disorder Type I, episodic mood disorder, and unspecified personality disorder.  A VA examination dated in September 2013 reflects that the examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria because the Veteran symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria and the Veteran has another Axis I and/or II diagnosis.  An August 2015 VA examination shows that the Veteran described two events that meet Criterion A for DSM-5 criteria for PTSD; however, the examiner determined that the Veteran did not report clinically significant symptoms meeting the full DSM-5 diagnostic criteria, thus precluding a diagnosis at that time.  In light of the foregoing, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD that is related to an alleged in-service stressor.   

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has had PTSD at any time during the pendency of the claim or prior thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  As medical evidence establishing a diagnosis of PTSD is required to support a claim for service connection for this disability, the preponderance of the evidence is against an essential element of the claim.  The benefit of the doubt doctrine is therefore not for application and entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Other Acquired Psychiatric Disorders 

With respect to the Veteran's service connection claim for a psychiatric disorder, VA treatment records show that the Veteran was diagnosed with bipolar disorder, episodic mood disorder, recurrent major depressive disorder, anxiety disorder, psychotic disorder, schizoaffective disorder, unspecified personality disorder, and polysubstance abuse (in remission).  Thus, the evidence of record shows that the Veteran has current diagnoses of acquired psychiatric disorders, other than PTSD.

As an initial matter, congenital or developmental defects, which include personality disorders, are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  See also 38 C.F.R. §  4.127 (2016) ("personality disorder are not diseases or injuries for compensation purposes and . . . disability resulting from them may not be service-connected").  Thus, if a disorder is a "defect," a veteran is precluded from receiving disability benefits to compensate him for the effects of that disorder.  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In contrast, disability benefits may be awarded for congenital diseases.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  Generally, a congenital disease, "by its very nature, preexisted the claimant's military service," and service connection for disability due to such disease typically turns on "whether manifestations of the disease in service constituted 'aggravation' of the condition."  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990).  In addition, disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.127.  In determining whether a disorder is disease or defect, the rule is that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

In addition, service connection may not be established as directly related to service for a disability deemed to be the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.1(n), 3.301 (2016). 

The Veteran's service treatment records show that the Veteran was diagnosed with alcoholism and he was referred to the Alcohol Rehabilitation Unit in May 1976.  When he first sought treatment, the Veteran reported that he had "been drinking since 8 years old."  Thereafter, the Veteran was sent to the Naval Alcohol Rehabilitation Center (NARC)in Norfolk for treatment of alcoholism in August 1976 after being dropped from the ARD New London for not cooperating in his rehabilitation.  The September 1976 discharge summary notes that the Veteran related enough about his drinking to diagnose him as alcoholic, however he denied that he was an alcoholic and refused to try to understand himself or the disease.  The discharge summary documented that the Veteran reported that a history of being intoxicated for the first time at age sixteen and he began drinking regularly by the age of seventeen.  The Veteran was treated at the Norfolk NARC for five weeks and there was documentation that the Veteran made little or no effort in his treatment at the center.  He was evaluated by a staff psychiatrist in September 1976.  The Veteran reported he was suspended/expelled from school at 14 for truancy and fighting and that he lived in the streets.  He was hospitalized for one month at age 17 for "nervous breakdown" and he was treated briefly with Thorazine.  He has had non-judicial punishment in the Navy for vandalism, theft, insubordination, and refusal to obey orders.  He had been terminated twice for non-cooperation with alcoholism treatment.  The psychiatrist observed that the Veteran's mental status showed a non-psychotic passive-aggressive manner without evidence of neurosis or affective disorder.  Communication, reasoning, and insight were immature.  The Veteran was diagnosed with severe passive-aggressive personality.  It was recommended that he be administratively discharged.  

The first medical evidence of a psychiatric disorder after discharge from active military service was in June 2002 when he was diagnosed with schizoaffective disorder and polysubstance dependence in June 2002 by a VA licensed social worker.  Furthermore, the first medical evidence of a diagnosis of bipolar disorder was in September 2009, anxiety disorder in September 2013, and recurrent major depression in September 2013.  Such a lapse in time between separation from service and the earliest documentation of a current disability is a factor that weighs against the service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the above evidence reflects that a psychosis did not manifest in service or within the one year presumptive period.  As discussed below, while the Veteran is competent to relate psychiatric symptoms, he is not competent to diagnose or label a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009)

The evidence of records contains a negative medical opinion with respect to whether the Veteran's current diagnosis of bipolar disorder is related to active military service and his personality disorder was no aggravated by his military service.  In this regard, the examiner noted that the Veteran's current constellation of symptoms are most suggestive of a DSM-5 diagnosis of bipolar disorder, moderate, current episode depressed, with anxious distress as it best accounts for his current depression, past manic episodes, and current symptoms of anxiety.  Although the Veteran has a  history of auditory hallucinations, he denied any current hallucinations, thus precluding the specifier of "with psychotic features."  The examiner notes that the medical records indicate that the Veteran had been diagnosed with a bipolar disorder at age 13 and that he had been psychiatrically hospitalized prior to service, however. A September 1976 service treatment record indicates that the Veteran was 17 at the time of the hospitalization, indicating that the issue was restricted to that situation at that time.  His enlistment examination was silent for such psychiatric issues and the document shows the Veteran denied any pre-military mental health issues.  The Veteran's service treatment records are also silent for any mention of symptoms associated with bipolar disorder or anxiety.  The examiner also noted that there is no evidence within the Veteran's service treatment records to suggest that the Veteran was experiencing any depression or anxiety during military service.  Specifically, the psychiatric reported dated in September 1976 that the Veteran's presentative was "without evidence of neurosis or affective disorder."  At the time of that evaluation, "neurosis" was referencing anxiety, as it was referred to anxiety neurosis in the DSM-II, which was used at that time.  Additionally, "affective disorder" was in reference to depression.  The examiner concluded that the Veteran's current diagnosis of bipolar disorder is less likely than not caused by, a result of, or aggravated by his military service.  He further determined that the Veteran's symptoms of depression and anxiety were less likely than not caused by or result of his military service.  The Board finds that this medical is probative and persuasive as to the issue of whether the Veteran's bipolar disorder and symptoms of depression and anxiety are related to active military service as the examiner provided a clear rationale based on the medical evidence of record and general medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

With respect to the diagnosis of a personality disorder, the examiner explained that while this specific diagnosis differs in name from the "passive-aggressive personality disorder, severe" that was in September 1976 while the Veteran was in the military, his current personality disorder is considered a continuation of the 1976 personality disorder, as the key features of the disorder are largely the same.  The Veteran's history suggests that these are chronic and pervasive patterns that were present prior to his military enlistment and are viewed as "characterological traits."  This is consistent with personality disorders, in that they are, by definition, stable, dispositional, and lead to self-perpetuated psychological distress or impairment.  As such, there is no causal or temporal link to his military service or to other life events.  The examiner explained  that this condition is a maladaptive developmentally based feature of his personality and therefore, it is not caused by, the result of , or aggravated by his military service.  His many interpersonal difficulties are considered to be representative of the natural progression of such disorder.  Thus, the medical evidence of record indicates that the Veteran does not have a disability resulting from a psychiatric disorder that is superimposed upon a personality disorder.

The Board observes that the claims file contains a letter dated in March 2015 from the Veteran's VA psychologist.  She included a list of his current psychiatric diagnoses that had been billed through the clinic in the past year.  She also noted that the Veteran had reported symptoms of anxiety, depression, and irritability associated with or related to his military service.  She did not, however, offer an opinion as to whether there was a nexus between the current psychiatric disorders and the symptoms reported in service.  Consequently, this evidence does not address the dispositive issue of nexus in this case. 

With respect to the Veteran's current diagnosis of schizoaffective disorder, such a psychosis, see 38 C.F.R. § 3.384(e), is recognized as a chronic disease under section 3.309(a).  Nonetheless, the Veteran's service treatment records do not reflect that schizophrenia or schizoaffective disorder during active military service. Furthermore, there is no competent evidence of record indicating that the schizoaffective disorder began during service or that any disciplinary actions against the Veteran during service were indicative of schizophrenia.  Moreover, the provisions of 38 C.F.R. § 3.303(b) apply only where chronic disease is shown as such in service or the disorder is noted but not shown to be chronic.  Thus, the Veteran may not establish service connection on a continuity of symptomatology basis pursuant to 38 C.F.R. § 3.303(b) in this case.

The Board acknowledges that the Veteran provided a lay opinion that his mental disorders are related to active military service and that the Veteran testified that he has experienced continuously psychiatric symptoms ever since he left the military.   While he is competent to report observable symptoms such as anxiety or depressed moods, the diagnosis of a mental health disorder and the etiology thereof requires medical expertise.  Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Veteran's statements on this question are therefore not competent.  The Board is sympathetic to the Veteran's belief that it was the injury in service that caused the chain of events that led to his current psychiatric disorder, which was expressed eloquently during the Board hearing.  To the extent that these statements are competent, they are outweighed by the probative opinions of the trained health care professionals who conducted the VA examinations discussed above.  There is also no competent medical evidence of record that indicates the Veteran's current psychiatric disorders are etiologically related to active military service.


Based on the foregoing, the Board finds that the preponderance of the evidence reveals that the Veteran's acquired psychiatric disabilities other than PTSD did not have their onset during active military service, schizoaffective disorder did not manifest within one year of service, the Veteran's psychiatric disabilities other than PTSD are not related to active military service, and he does not have a disability resulting from a psychiatric disorder that is superimposed upon a personality disorder.  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Criteria and Analysis of Increased Rating Claim

The Veteran contends he is entitled to higher disability for his service-connected residuals of residuals of right fourth and fifth finger fracture.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence shows that the Veteran is currently rated as noncompensable for residuals of right fourth and fifth finger fracture under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5230 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional code is shown after the hyphen.  Id.  The Board observes that in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  In this case, the hyphenated diagnostic code indicates degenerative arthritis rated under Diagnostic Code 5003 is the service-connected disorder and that the symptoms of degenerative arthritis of the fourth and fifth finger of the right hand is rated under Diagnostic Code 5230, which evaluates limitation of motion of the ring or little finger.

Diagnostic Code 5230 provides a maximum zero percent rating for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016). 

Regardless of the precise basis of the RO's rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence discussed below reflects impairment of the muscles of the hand in connection with the Veteran's disability.  
Injury to the intrinsic muscles of the hand may be rated under the diagnostic code for muscle group VII or IX that control grasping and delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5307, 5309.  Generally, muscle group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2016).  With respect to Diagnostic Code 5309; however, different criteria apply.  As indicated in that diagnostic code, Muscle Group IX consists of the intrinsic muscles of hand, the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, the hypothenar eminence, and the short flexor, opponens and abductor of the little finger.  The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Thus, injury to muscle group IX should be rated on limitation of motion, with a minimum 10 percent assigned.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note (2016).

The Board will also consider whether the Veteran is entitled to a disability rating under Diagnostic Code 5003, which evaluates degenerative arthritis.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating a disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

The Veteran underwent a VA examination in September 2013.  The Veteran reported that he began to experienced pain and numbness into the right finger in 2003.  Currently, he experiences difficulty using his right hand grip.  He experiences pain into the hand daily and weakness.  The Veteran indicated that the pain affects his ability for using right hand grip.  The examiner observed that there was evidence of limitation of motion or painful motion of the right ring finger and little finger.  With respect to finger flexion, there was no evidence of a gap between the ring finger or the little finger and the proximal transverse creased of the palm or evidence of painful motion in attempting to touch the palm with the tips of the right finger or little finger.  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation of motion for the right ring and little fingers.  The examiner documented that the did have function loss or functional impairment of the right ring and little fingers after repetitive use testing as the Veteran experienced less movement than normal in his right ring and little fingers and pain on movement with his right little finger.  The examiner determined that pain and weakness could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time explaining that pain and weakness in the fourth and fifth right hand fingers affect his grip.  There was also evidence of tenderness over the right fourth and fifth fingers.  Muscle strength testing shows four out of five for right hand grip.  There was no evidence of ankylosis of the right ring or little fingers.  X-rays revealed that the Veteran did not have degenerative or traumatic arthritis.  The examiner determined that the Veteran's residuals of right fourth and fifth finger sprain affect his ability to work in that it limited his ability to do repetitive movement with his right hand.  The examiner documented that there was no pain noted on the exam.  There was no evidence of pain with motion of the hand, but there was objective evidence of localized tenderness or pain on palpation of the joint.  

The Veteran underwent another VA examination in July 2015.  The Veteran complained of increased pain, fatigue, stiffness, and numbness since his last examination of the right hand.  Treatment included Motrin and range of motion exercises with little improvement.  The Veteran reported that during flare-ups he is unable to move the right hand fingers.  He also reported occasional painful and stiff fingers.  Physical evaluation of the right hand revealed normal range of motion of the right ring and little fingers.  There was no evidence of a gap between the ring finger or little finer and the proximal transverse crease of the hand on maximal finger flexion.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time and the examination was not conducted during a flare-up.  He determined that pain, weakness, fatigability, or incoordination did not significantly limit functional activity with repeated use over a period of time or during flare-ups.  Right hand grip was evaluated as a five out of five.  There was no evidence of atrophy or ankylosis of the right hand.  Imaging studies of the right hand revealed mild osteoarthritis in the right hand, including the thumb and fingers, and wrist.  The examiner determined that the Veteran had mild diffuse bilateral hand degenerative changes that are most probably due to natural age progression.

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the symptoms of the Veteran's residuals of right fourth and fifth fingers fracture do not warrant a compensable disability rating under Diagnostic Codes 5003 and 5203.  In this regard, a noncompensable disability rating is warranted for any range of motion of the ring or little finger.  Furthermore, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5003 as the September 2013 VA examination reveals that there was no x-ray evidence of degenerative changes of the right hand and the VA examiner in September 2015 revealed that the x-ray evidence of mild diffuse osteoarthritis of the right hand was most likely related to natural age progression.  In addition, a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities, but only if they are rated under diagnostic codes containing a 10 percent rating.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  DC 5230 does not contain a 10 percent rating.

Disability evaluations are also available for ankylosis of the finger joints and injuries to the muscles arising from the internal and external condyle of the humerus that affect extension and flexion of the fingers.  The evidence of record shows the Veteran does not have ankylosis of any finger joint.  

Nonetheless, the medical evidence of record reflects that the muscle strength testing showed four out of five for right hand grip in September 2013.  Although the Veteran demonstrated normal right hand grip during the July 2015 VA examination, the reported experiencing increased pain, fatigue, stiffness, and numbness since his last examination of the right hand.  Furthermore, the Veteran has consistently reported throughout the appeal that experiences either reduced ability grip or total inability to grip with his right hand based on pain, numbness, and weakness of his ring and little finger on repetitive use or during flare-ups.  The Veteran testified at the Board hearing that he experiencing numbness in his fingers and he experiences pain down through his wrists, and he has difficulty gripping with his right hand.  See Hearing Transcript at 4-5.  In essence, based on the presence of decreased grip strength noted in particular during the September 2013 VA examination, the Board finds that the disability picture in this case is akin to that of impairment to muscle group IX.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogous will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  In light of the foregoing, the Board finds that an analogous rating of 10 percent is warranted for residuals of right fourth and fifth finger fracture under 38 C.F.R. § 4.73, Diagnostic Code 5309. 

As discussed above, the Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted in some of the examination reports that the Veteran exhibited pain on motion, as well as decreased grip strength, these findings have already been taken into consideration in the assignment of the current 10 percent rating.

The Board has considered whether staged ratings are appropriate for the Veteran's residuals of right fourth and fifth finger fracture.  The evidence of record shows that the residuals of right fourth and fifth finger fracture have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Moreover, the Veteran is service connected only for his residuals of right fourth and fifth finger fracture, and discussion of the collective impact of multiple disabilities is not required.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted, nor does the evidence suggest, that his residuals of right fourth and fifth finger fracture cause unemployability.  The issue of entitlement to a TDIU has therefore not been raised by the evidence of record.

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Entitlement to an initial 10 percent disability rating, but no higher, for service-connected residuals of right fourth and fifth finger fracture for the entire appeal period is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


